Citation Nr: 1124522	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for joint pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served in the Army National Guard from December 1983 to April 2003.  He had periods of active duty from January 1991 to May 1991; December 1995 to August 1996; and October 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

The current claim was previously before the Board in March 2008 and January 2011.  At those times, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

In January 2009, the Veteran underwent a VA orthopedic examination.  The examiner noted that a review of the claims folder had failed to disclose any evidence of a knee injury.  He stated, however, that the Veteran had reported to him that he fell and injured his knee in service in 1991.  The examiner diagnosed mild osteoarthritis, which he opined was due to the "one[-]time event that occurred in the service."  The examiner also indicated that the Veteran had evidence of a mild cervical and lumbar strain, which he opined was more likely than not "a result of any sort of work in the service."  

In its January 2011 remand, the Board noted that the January 2009 VA examiner's opinion did not include any rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board thus remanded the matter for the AOJ to ask the examiner who conducted the January 2009 VA joints examination to provide an explanation for his opinion or, if that examiner was unavailable, to schedule the Veteran for a new VA examination in connection with the claim of service connection for joint pain.

It is not clear whether the examiner was available to review the record and provide an addendum to the earlier report.  Nevertheless, the AOJ had the Memphis VA medical center schedule another VA examination, which was set for February 19, 2011.  That examination was cancelled because the Veteran failed to report.  

If a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2010).  Paragraph (b) further provides, in pertinent part:  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

Here, the Veteran was notified via a February 25, 2011, supplemental statement of the case (SSOC) that his claim of service connection for joint pain remained denied.  The SSOC noted that the Veteran had failed to report for his scheduled VA examination.  In a statement dated March 3, 2011, the Veteran requested that his VA examination be rescheduled.  He indicated that he had not received notification of his VA examination until after the date upon which the examination was scheduled.  The Veteran stated that he had been out of town for two weeks and did not return to his residence in Blytheville, Arkansas, until February 21, 2011.  He noted that the letter notifying him of his VA examination was postmarked on February 11, 2011, which was only eight days prior to the scheduled examination.  The Veteran felt that this was an insufficient amount of time to rearrange any other appointments he may have had in order to travel to the Memphis, Tennessee, VA medical center for his examination.  The Veteran submitted copies of the letter notifying him of his VA examination and the envelope in which that letter was mailed, which shows a postmark of February 11, 2011.  

In light of the foregoing facts, to include the short length of time between notice to the Veteran of his VA examination and the scheduled examination, and in consideration of the Veteran's prompt reply to the SSOC, the Board finds that the matter must once again be remanded for the Veteran to be scheduled for a VA examination in connection with his claim of service connection for joint pain.  See 38 C.F.R. § 3.655(a).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination in connection with his claim of service connection for joint pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should be asked to:

a) state whether any claimed joint pains are associated with a diagnosable illness.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents a known clinical diagnosis.  If any symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to medical probabilities that each diagnosed disability manifested by joint pain is related to the Veteran's period of military service.

b) if any joint pain is not due to a specific diagnosed disease entity, opine whether such pain represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky, supra.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

